Citation Nr: 1454118	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-26 282	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois. 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1966 to January 1968.  The Veteran died in August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The record was subsequently transferred to the Chicago, Illinois RO.  In May 2014, a travel board hearing was held before the undersigned; a transcript is in the record.  


FINDINGS OF FACT

1.  The Veteran died in August 2009 of mitral valve stenosis due to obstructing thrombus formation.

2.  At the time of the Veteran's death, service connection was in effect for, among other disabilities, coronary artery disease, rated 10 percent.

3.  The Veteran's coronary artery disease is reasonably shown to have contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §3.312 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's death certificate shows he died in August 2009; the cause of his death was stenosis of the mitral valve opening due to obstructing pre-mortem thrombus formation.  

In December 2013, a VA physician stated he reviewed the Veteran's records.  He noted the Veteran had replacement of the aortic valve with a prosthesis in June 2005, and replacement of the mitral valve in August 2008 with a prosthesis.  The physician noted the Veteran experienced thrombosis of the mitral prosthesis and consequent death.  He opined it was less likely as not that the Veteran 's service-connected disabilities materially contributed to his death.

During the hearing in May 2014 before the undersigned, the appellant submitted the autopsy report and a statement from P.S. Diamond, M.D., the Veteran's private cardiologist,.  She signed a waiver of initial consideration by the RO of such evidence.  The cardiologist stated he reviewed his records as well as the autopsy report.  He noted the Veteran had both aortic and mitral valve disease, as well as mild to moderate coronary artery disease which was documented by cardiac catheterization prior to the mitral valve replacement.  Dr. Diamond noted the autopsy showed the Veteran had evidence of significant progression of his coronary artery disease when compared to a previous angiogram.  In addition, he was found to have cardiomegaly and other pathological findings consistent with acute pulmonary edema.  In view of the significant three-vessel coronary artery disease and cardiomegaly, ischemic cardiomyopathy required strong consideration as a possible contributing factor in the Veteran's death.  The presence of a thrombus in the area of the mitral valve prosthesis must be considered a significant factor in the Veteran's pulmonary edema, but it would not explain the left ventricular enlargement.  The cardiologist added that if the Veteran did have significant left ventricular dysfunction prior to his death, this would most likely be explained by his significant obstructive coronary artery disease.  This would also need to be considered as a factor in his death if the pulmonary edema was an immediate factor in his demise.  If the Veteran did have sudden death, the ischemic cardiomyopathy would need to be considered as a strong risk for this event.

At the time of the Veteran's death, service connection was in effect for, among other disabilities, coronary artery disease, rated 10 percent.

Dependency and Indemnity compensation is payable (service connection for the cause of death is warranted) when a veteran dies due to a service connected disability.  38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. §  1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

There is medical evidence both supporting and against a finding that service-connected disability caused or contributed to cause the Veteran's death.  A VA physician who reviewed the record found that the Veteran's service-connected disabilities did not materially contribute to his death.  His treating cardiologist provided a statement in May 2014 indicating that the Veteran's service-connected coronary artery disease was a factor contributing to his death; notably, this conclusion was based, in part, on the findings of an autopsy which were not available to the VA physician.  While the Board finds no reason to question the competence/expertise of either opinion-provider, the Board does find that the opinion of the private cardiologist is based on a more complete record (with more detailed rationale), and merits greater probative value.  Accordingly, resolving any remaining reasonable doubt in the appellant's favor as required (see 38 C.F.R. § 3.102), the Board concludes that service connected disability contributed to cause the Veteran's death, and that service connection for the cause of his death is warranted.

ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


